Case: 17-11518   Date Filed: 04/27/2018   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                           No. 17-11518
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 4:16-cv-00264-KOB-SGC



JOE NATHAN GILES,

                                                          Plaintiff-Appellant,

                                   versus

CRIME STOPPERS OF BIRMINGHAM ALA.,
JEFFERSON COUNTY OWNER OF CRIME STOPPER CARE OF COMPANY
UNION,

                                                      Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Alabama
                     ________________________

                            (April 27, 2018)
               Case: 17-11518     Date Filed: 04/27/2018    Page: 2 of 3


Before TJOFLAT, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Joe Nathan Giles, an Alabama prisoner proceeding pro se, appeals the sua

sponte dismissal of his 42 U.S.C. § 1983 action, against Crime Stopper of

Birmingham Alabama/Jefferson County and Company Union/Crime Stopper of

Birmingham, Alabama/Jefferson County (“Crime Stoppers”). On appeal, Giles

argues that the district court erred in dismissing Giles’s § 1983 complaint for

failing to identify a state actor in his complaint.

      We review de novo the district court’s sua sponte dismissal for failure to

state a claim under 28 U.S.C. § 1915A(b)(1). Leal v. Ga. Dep’t of Corr., 254 F.3d
1276, 1279 (11th Cir. 2001). The allegations in the complaint must be taken as

true for purposes of the motion to dismiss, and in the case of a pro se action, we

construe the complaint more liberally than we would formal pleadings drafted by

lawyers. Powell v. Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990).

      Only in rare circumstances can a private party be viewed as a state actor for

purposes of § 1983. Rayburn v. Houge, 241 F.3d 1341, 1347 (11th Cir. 2001). “To

hold that private parties . . . are state actors, [we] must conclude that one of the

following three conditions is met: (1) the State has coerced or at least significantly

encouraged the action alleged to violate the Constitution (“State compulsion test”);

(2) the private parties performed a public function that was traditionally the


                                            2
               Case: 17-11518     Date Filed: 04/27/2018   Page: 3 of 3


exclusive prerogative of the State (“public function test”); or (3) “the State had so

far insinuated itself into a position of interdependence with the private parties that

it was a joint participant in the enterprise.” Id.

      The district court did not err in dismissing Giles’s complaint for failure to

state a claim for which relief can be granted. Crime Stoppers is not a state actor

and Giles has not argued any facts that would support a finding that it fell under

one of the three circumstances that would, for § 1983, allow it to be viewed as

such. Therefore, Crime Stopper is not a proper defendant for a § 1983 claim.

      AFFIRMED.




                                            3